NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

             RODOLFO R. RICKETTS,
                  Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2012-3109
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. NY0752110301-I-1.
              ___________________________

             Decided: December 10, 2012
             ___________________________

   RODOLFO R. RICKETTS, of Riverview, Florida, pro se.

   SARA B. REARDEN, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief were JAMES M.
EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.
              __________________________

Before NEWMAN, LOURIE, and O’MALLEY, Circuit Judges.
RICKETTS   v. USPS                                        2


PER CURIAM.
     This appeal concerns Petitioner Rodolfo R. Ricketts’
(“Mr. Ricketts”) removal from employment with the
United States Postal Service (“USPS”) over eighteen years
ago. In 2011, Mr. Ricketts filed a request to reopen his
July 14, 1994 appeal challenging USPS’s removal deci-
sion. The Merit Systems Protection Board (“Board”)
denied the request and Mr. Ricketts appeals. Because the
Board’s refusal to reopen the 1994 appeal was well within
its discretion, we affirm.


                       BACKGROUND
     On June 8, 1994, Mr. Ricketts was removed from the
position of Chauffeur Carrier in the Flatbush Station of
the Brooklyn Post Office. Mr. Ricketts filed an appeal
challenging his removal on July 14, 1994, which the
Board dismissed on September 28, 1994 pursuant to a
settlement agreement between Mr. Ricketts and USPS.
Despite the settlement, Mr. Ricketts petitioned for review
of the September 28, 1994 dismissal. The Board denied
the petition on March 23, 1995 and this court affirmed in
a per curiam opinion of February 6, 1996. We found the
Board’s decision to accept the settlement agreement
proper. USPS had not violated the Rehabilitation Act of
1973 during the removal process since Mr. Ricketts “was
dismissed because of affirmative misconduct,” not a
disability. Ricketts v. USPS, No. 95-3495, slip op. at 2
(Fed. Cir. Feb. 6, 1996). Nor was the settlement agree-
ment invalid because of Mr. Ricketts’ financial difficulties
or alcoholism; “the administrative judge who accepted the
agreement found that it was freely entered into, lawful on
its face, and that the parties fully understood its terms.”
Id.
3                                          RICKETTS   v. USPS


     Fifteen years later, on July 26, 2011, Mr. Ricketts
filed the present appeal of the 1994 removal with the
Board’s New York office. Mr. Ricketts alleges that a
document underlying his removal was forged, thus taint-
ing the settlement. In essence, Mr. Ricketts requests that
his 1994 appeal be reopened based on this supposed
newly-discovered fact. Given the amount of time that had
elapsed since the Board’s final decision in 1995, the
administrative judge presiding over the 2011 appeal
ordered Mr. Ricketts to adduce evidence or argument
showing good cause for the delay in filing his current
appeal. In response, Mr. Ricketts filed an affidavit assert-
ing that he is a veteran suffering from post traumatic
stress disorder and sleep apnea, and that, “at all times
relevant hereto,” he took prescription medication which
“greatly interfered with [his] ability to think.” Ricketts
Aff., Aug. 10, 2011 ¶¶ 3-6. Mr. Ricketts also asserts that
he first discovered the allegedly forged document in 2007
and that he quickly filed a pro se lawsuit in the Eastern
District of New York on October 23, 2007 challenging the
settlement upon that discovery. Id. at ¶ 15. That lawsuit
was dismissed for lack of jurisdiction. Id. at ¶ 16. Mr.
Ricketts also claims that on June 30, 2011, he saw his
doctor who took him off all his medication and
“[i]mmediately thereafter [he] realized that [he] needed a
lawyer to handle [his] case.” Id. at ¶¶ 18-19.
    The administrative judge dismissed Mr. Ricketts’
2011 appeal on September 28, 2011 for lack of jurisdiction
on grounds that, once a Board decision becomes final, only
the full Board has the authority to reopen an appeal. On
March 8, 2012, the Board affirmed the dismissal, agreeing
that the administrative judge lacked jurisdiction to re-
open the appeal. The Board then treated the 2011 appeal
as a request to the full Board to reopen the 1994 appeal,
which the Board denied.          The Board found that
RICKETTS   v. USPS                                       4


“[a]lthough the appellant contends that he was mentally
incapable of filing anything with the Board during [the
sixteen-year] period, he has not submitted any medical
evidence to support his claim” and he acknowledges the
2007 lawsuit he filed in the district court, which “belies
his claim that he was unable to file with the Board.”
Ricketts v. USPS, Docket No. NY-0752-11-0301-I-1, 4
(M.S.P.B. March 8, 2012).
    On appeal, Mr. Ricketts argues that the Board failed
to consider the effects of his prescription medication
which “interfered with filing a timely and substantive
claim until [he] was off the medications,” and he requests
a remand to the Board for further proceedings. Pet’r’s Br.
1-2. USPS responds that “the record supports the Board’s
decision dismissing this case for lack of jurisdiction and
denying the request to reopen.” Resp.’s Br. 8.
                     STANDARD OF REVIEW
    Under 5 U.S.C. § 7703(c), the court “shall review the
record and hold unlawful and set aside any agency action,
findings, or conclusions found to be (1) arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accor-
dance with law; (2) obtained without procedures required
by law, rule, or regulation having been followed; or (3)
unsupported by substantial evidence.” The Board “enjoys
broad discretion in deciding whether to reopen particular
appeals,” and “a party has a ‘heavy burden’ in attempting
to demonstrate that the full Board erred in exercising its
discretion not to reopen.” Zamot v. M.S.P.B., 332 F.3d
1374, 1378 (Fed. Cir. 2003) (quoting Azarkhish v. Office of
Pers. Mgmt., 915 F.2d 675, 679 (Fed. Cir. 1990)). The
Board reopens appeals only in unusual or extraordinary
circumstances and the authority to reopen “‘is limited by
the requirement that such authority be exercised within a
reasonably short period of time,’ usually measured in
5                                          RICKETTS   v. USPS


weeks, not years.” Miller v. Dep’t of the Army, 113
M.S.P.R. 572, ¶ 10 (2010) (quoting Dean v. U.S. Postal
Serv., 101 M.S.P.R. 356 ¶ 13 (2006)).
                       DISCUSSION
     The Board’s refusal to reopen Mr. Rickett’s 1994 ap-
peal was not arbitrary, capricious, an abuse of discretion,
or unsupported by substantial evidence, and it accords
with governing law. Sixteen years passed between the
Board’s final decision dismissing the 1994 appeal pursu-
ant to the settlement agreement between Mr. Ricketts
and USPS and the motion to reopen. Even if Mr. Ricketts
first discovered an allegedly fraudulent document in late
2007,1 five years elapsed before he sought to revive his
appeal. Although Mr. Ricketts argues that his prescrip-
tion medications prevented him from filing in a timely
manner, as the Board noted below, his claim is unsup-
ported by medical evidence. The fact that Mr. Ricketts
filed a lawsuit challenging the settlement in 2007 indi-
cates, moreover, that his claim of incapacity is overstated.

    1   The purportedly fraudulent document does not
appear in the record. It appears that Mr. Ricketts alleges
a report by the Employee Assistance Program was “forged
by Carlos E. Beckford, who was the same individual who
proposed [Mr. Ricketts’] removal.” Ricketts Aff., Aug. 10,
2011 ¶ 13. Mr. Ricketts claims that a handwriting analy-
sis proves Mr. Beckford prepared the document. Id. On
this basis, Mr. Ricketts alleges that USPS misrepresented
that the document was submitted by the Employee Assis-
tance Program, when in fact it was forged by the manager
who sent Mr. Ricketts to the Employee Assistance Pro-
gram for treatment as an alcoholic. Beyond this affidavit,
no record evidence specifies who Mr. Beckford is, whether
he actually prepared the document at issue, and whether
or not he had the authority to do so. It is also unclear
how, assuming that Mr. Beckford prepared it, the docu-
ment adversely affected Mr. Ricketts’ claim before the
Board in a manner that would justify reversal.
RICKETTS   v. USPS                                        6


Under these circumstances, it was well within the Board’s
discretion to decline to reopen Mr. Ricketts’ appeal. Mr.
Ricketts has failed to show that the Board’s decision was
arbitrary, capricious, an abuse of discretion, not in accor-
dance with law, or unsupported by substantial evidence.
                       CONCLUSION
   We have considered Mr. Ricketts’ arguments and find
them unpersuasive. The Board’s decision is affirmed.
                       AFFIRMED
                          COSTS
   Each party shall bear its own costs.